DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Drawings
The drawings were received on 01/28/2022.  These drawings are acceptable.
Specification
The amendments to the specification filed 01/28/2022 have been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 36, 49, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9, and 11 of U.S. Patent No. 11221539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious in view of the claims of the Patent. 
Regarding claim 26, Claims 1, 7, and 8 of the patent teaches, a beam control device for shaping an output light beam (lines 3-4 and  22-26 of claim 1), the beam control device being configured to receive an incident beam from a light source (lines 2-4 of claim 1), the beam control device comprising: at least one liquid crystal cell for modulating said incident beam as said incident beam propagates therethrough (lines 3-4 of claim 1), each liquid crystal cell having: a pair of cell substrates separated by a cell thickness (lines 6-9 of claim 1), a liquid crystal material filling (line 1 of claim 1), at least one alignment layer for ordering said liquid crystal material with a director in a ground state alignment direction (lines 11-13 of claim 1), and a patterned electrode structure having a pattern of paired electrodes on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material (lines 6 and 14-17 of claim 1), wherein said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam (function which is inherent from having an alignment direction which is at an angle of 45 degrees from the extending direction of the electrodes as required by lines 1-4 of claim 8).
Claims 1, 7, and 8, do not specifically teach said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness. 
However, claim 11 of the patent which also depends from claim 1 teaches said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (lines 1-4 of claim 11). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the limitations from claim 11 of the patent in claim 8 of the patent as it is obvious to combine limitations from dependent claims that depend from the same independent claim. 
Regarding claim 36, Claims 1, 7, and 8 of the patent teaches, a beam control device for shaping an output light beam (lines 3-4 and  22-26 of claim 1), the beam control device being configured to receive an incident beam from a light source (lines 2-4 of claim 1), the beam control device comprising: at least one liquid crystal cell for modulating said incident beam as said incident beam propagates therethrough (lines 3-4 of claim 1), each liquid crystal cell having: a pair of cell substrates separated by a cell thickness (lines 6-9 of claim 1), a liquid crystal material filling (line 1 of claim 1), at least one alignment layer for ordering said liquid crystal material with a director in a ground state alignment direction (lines 11-13 of claim 1), and a patterned electrode structure having a pattern of paired electrodes on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material (lines 6 and 14-17 of claim 1), wherein said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam (function which is inherent from having an alignment direction which is at an angle of 45 degrees from the extending direction of the electrodes as required by lines 1-4 of claim 8).
Claims 1, 7, and 8, do not specifically teach said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness or four of said liquid crystal cells are combined to provide modulation of both polarizations and in two directions or azimuthal planes. 
However, claim 11 of the patent which also depends from claim 1 teaches said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (lines 1-4 of claim 11). 
Claim 9 of the patent which also depends from claim 1 teaches four of said liquid crystal cells are combined to provide modulation of both polarizations and in two directions or azimuthal planes (lines 1-4 of claim 9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the limitations from claims 9 and 11 of the patent in claim 8 of the patent as it is obvious to combine limitations from dependent claims that depend from the same independent claim. 
Regarding claim 49, Claims 1, 7, 8, and 11 of the patent teaches (as shown above with regard to claim 26) said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes (function which is inherent from having an alignment direction which is at an angle of 45 degrees from the extending direction of the electrodes as required by lines 1-4 of claim 8). 
Regarding claim 51, Claims 1, 7, 8, 9, and 11 of the patent teaches (as shown above with regard to claim 36) said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes (function which is inherent from having an alignment direction which is at an angle of 45 degrees from the extending direction of the electrodes as required by lines 1-4 of claim 8). 
Claims 29-35, 39-42, 44, 46-48, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 7, 8, 9, and 11 of U.S. Patent No. 11221539 as applied to claims 26 and 36 above and in further view of Hikmet et al. (US Pub. 20100149444 and hereafter Hikmet).
As per claim 29, Claims 1, 7, 8, and 11 of the patent do not specifically teach that said aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3 
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 30, Claims 1, 7, 8, and 11 of the patent do not specifically teach that the electrode spacing gap is one of substantially constant and chirped such that said aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3. 
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the electrode spacing gap to be substantially constant and set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 31, Claims 1, 7, 8, and 11 of the patent do not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 32, Claims 1, 7, 8, and 11 of the patent do not specifically teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source as shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 33, Claims 1, 7, 8, and 11 of the patent teach that said beam control device is configured to control beam direction or divergence in one azimuthal plane (lines 18-26 of claim 1).
As per claim 34, Claims 1, 7, 8, and 11 of the patent do not specifically teach that the beam control device is configured to control beam directions or divergence in two azimuthal planes. 
However, Claims 1 and 9 or the patent teach that the beam control device is configured to control beam directions or divergence in two azimuthal planes (lines 18-26 of claim 1 and lines 1-4 of claim 9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the limitations from claim 9 of the patent in claim 8 of the patent as it is obvious to combine limitations from dependent claims that depend from the same independent claim. 
As per claim 35, Claims 1, 7, 8, and 11 of the patent do not specifically teach that comprising two of said liquid crystal cell having liquid crystal for shaping light in two azimuthal planes and of both polarizations, wherein said two liquid crystal cells are arranged so as to have their patterned electrode structures offset with respect to one another so that transition portions of a first zone and a second zone of one of said two liquid crystal cells do not register with transition portions of said first and said second zones of another of said two liquid crystal cells. 
Hikmet teaches (in figure 3) providing two liquid crystal cells (31 and 32) having liquid crystal for shaping light in two azimuthal planes and of both polarizations, wherein said two liquid crystal cells are arranged so as to have their patterned electrode structures (34 and 35 and 40 and 41) offset with respect to one another so that transition portions (portions between electrodes 44a and 45a and portions between electrodes 44b and 45b) of a first zone (zone adjacent to electrodes 44a and 45a) and a second zone (zone adjacent to electrodes 44b and 45b) of one of said two liquid crystal cells (32) do not register with transition portions (portions between electrodes 42a and 43a and portions between electrodes 42b and 43b) of a first zone (zone adjacent to electrodes 42a and 43a) and a second zone (zone adjacent to electrodes 42b and 43b) of another of said two liquid crystal cells (31) (have a 90 degree offset so that the polarizations affected by the first cell is not affected by the second cell) (see paragraphs 107-110).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Claims 1, 7, 8, and 11 of the patent to include two liquid crystal cells with electrode structures arranged as taught by Hikmet. 
The motivation would have been to allow for control of orthogonal polarizations in different planes. 
As per claim 39, Claims 1, 7, 8, 9 and 11 of the patent do not specifically teach that said aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3 
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 40, Claims 1, 7, 8, 9, and 11 of the patent do not specifically teach that the electrode spacing gap is one of substantially constant and chirped such that said aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3. 
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the electrode spacing gap to be substantially constant and set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 41, Claims 1, 7, 8, 9, and 11 of the patent do not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 42, Claims 1, 7, 8, 9, and 11 of the patent do not specifically teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source as shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 44, Claims 1, 7, 8, 9, and 11 of the patent teach that the beam control device is configured to control beam directions or divergence in two azimuthal planes (lines 18-26 of claim 1 and lines 1-4 of claim 9). 
As per claim 46, Claims 1, 7, 8, and 11 of the patent teaches that the alignment direction of the alignment layer in said electrode spacing gap is about 45 degrees with respect to the first one of the paired electrodes and the second one of the paired electrodes (lines 1-4 of claim 8). 
Claims 1, 7, 8, and 11 of the patent do not specifically teach that said electrode spacing gap is defined by a first one of the paired electrodes and a second one of the paired electrodes. 
However, Hikmet teaches (in figure 1a-1c) providing paired electrodes (5, 6) such that the electrode spacing gap is defined by the first one of the paired electrodes (5) and a second one of the paired electrodes (6) in order to control a first polarization of light (light polarized parallel to the page in figure 1c). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the paired electrodes in claims 1, 7, 8, and 11 of the patent to be patterned in the manner taught by Hikmet. 
The motivation would have been to provide a means of controlling the light. 
As per claim 47, Claims 1, 7, 8, 9, and 11 of the patent teaches that the alignment direction of the alignment layer in said electrode spacing gap is about 45 degrees with respect to the first one of the paired electrodes and the second one of the paired electrodes (lines 1-4 of claim 8). 
Claims 1, 7, 8, 9, and 11 of the patent do not specifically teach that said electrode spacing gap is defined by the first one of the paired electrodes and a second one of the paired electrodes. 
However, Hikmet teaches (in figure 1a-1c) providing paired electrodes (5, 6) such that the electrode spacing gap is defined by a first one of the paired electrodes (5) and a second one of the paired electrodes (6) in order to control a first polarization of light (light polarized parallel to the page in figure 1c). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the paired electrodes in claims 1, 7, 8, 9, and 11 of the patent to be patterned in the manner taught by Hikmet. 
The motivation would have been to provide a means of controlling the light. 
As per claim 48, Claims 1, 7, 8, and 11 of the patent teaches that the alignment direction of the alignment layer is about 45 degrees with respect to a direction of said pattern of paired electrodes (lines 1-4 of claim 8). 
Claims 1, 7, 8, and 11 of the patent do not specifically teach that the angle is with respect to a length direction of said electrode spacing gap between said paired electrodes. 
However, Hikmet teaches (in figure 1a-1c) providing paired electrodes (5, 6) such that the electrode spacing gap is defined by a first one of the paired electrodes (5) and a second one of the paired electrodes (6) such that a length direction of the electrode spacing gap is parallel to the extending direction of the paired electrodes in order to control a first polarization of light (light polarized parallel to the page in figure 1c). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the paired electrodes in claims 1, 7, 8, and 11 of the patent to be patterned in the manner taught by Hikmet such that the alignment direction of 45 degrees is with respect to a length direction of said electrode spacing gap between said pared electrodes. 
The motivation would have been to provide a means of controlling the light. 
As per claim 50, Claims 1, 7, 8, 9, and 11 of the patent teaches that the alignment direction of the alignment layer is about 45 degrees with respect to a direction of said pattern of paired electrodes (lines 1-4 of claim 8). 
Claims 1, 7, 8, 9, and 11 of the patent do not specifically teach that the angle is with respect to a length direction of said electrode spacing gap between said paired electrodes. 
However, Hikmet teaches (in figure 1a-1c) providing paired electrodes (5, 6) such that the electrode spacing gap is defined by a first one of the paired electrodes (5) and a second one of the paired electrodes (6) such that a length direction of the electrode spacing gap is parallel to the extending direction of the paired electrodes in order to control a first polarization of light (light polarized parallel to the page in figure 1c). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the paired electrodes in claims 1, 7, 8, 9 and 11 of the patent to be patterned in the manner taught by Hikmet such that the alignment direction of 45 degrees is with respect to a length direction of said electrode spacing gap between said pared electrodes. 
The motivation would have been to provide a means of controlling the light. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29-36, 38-42, 44, and 46-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 26 and 36 recite in lines 14-16 therein “said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam” this is indefinite in that it unclear from what color separation is being reduced. For the purpose of examination the limitation has been interpreted as “said alignment layer provides in-plane liquid crystal alignment having an alignment direction”
	Claims 26, 35, 36, 38, 49, and 51, recite the limitation “both polarizations” There is insufficient antecedent basis for this limitation in the claims.
	Claims 29-34, 39-42, 44, 46-48, and 50 are rejected due to their dependency. 
Allowable Subject Matter
Claim 28 is allowed.
Claim 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 28 and 38, Hikmet et al. (US Pub. 20100149444) teaches (in figures 1a-6d) a beam control device for shaping an output light beam (shown as 12a, 12c, 13a, 13c, 25a, 25c, 26a, and 26c), the beam control device being configured to receive an incident beam (7, 11a-11c, and 24a-24c) from a light source, the beam control device comprising: at least one liquid crystal cell (1, 21, 22, 30, and 50)  for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (3 and 4, 33 and 37, and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (2, 36, and 38) , at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), and a patterned electrode structure (5, 6, 34, 35, 40, 41,  and 51-54) having a pattern of paired electrodes on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material, said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8), that forming an alignment layer with an initial alignment to be in-plane having an alignment direction that is 0 degrees with respect to an orientation of said electrodes in said electrode pairs is a functional equivalent to an alignment layer with homeotropic alignment (see paragraphs 38-41 and 88) and that forming the electrode pattern to comprise concentric rings is a functionally equivalent structure. 
However, the prior art taken alone or in combinations fails to teach or fairly suggest a device which comprises “a complementary orthogonal electrode pattern of radially extending electrode pairs” in combination with the other required elements of claims 28 and 38 respectively. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 36, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US Pub. 20100149444 and hereafter Hikmet). 
As per claim 26, Hikmet teaches (in figures 1a-6d and paragraph 88) a beam control device for shaping an output light beam (shown as 12a, 12c, 13a, 13c, 25a, 25c, 26a, and 26c), the beam control device being configured to receive an incident beam (7, 11a-11c, and 24a-24c) from a light source, the beam control device comprising: at least one liquid crystal cell (1, 21, 22, 30, and 50)  for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (3 and 4, 33 and 37, and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (2, 36, and 38) , at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), and a patterned electrode structure (5, 6, 34, 35, 40, 41,  and 51-54) having a pattern of paired electrodes on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material, said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8) wherein said alignment layer provides in-plane liquid crystal alignment having an alignment direction (LC-molecules may be aligned in parallel with the electrodes see paragraph 88). 
As per claim 36, Hikmet teaches (in figures 1a-6d and paragraph 88) a beam control device for shaping an output light beam, the beam control device being configured to receive an incident beam from a light source (7), the beam control device comprising: at least one liquid crystal cell (portion of 31 overlapping 42a and 43a, portion of 31 overlapping 42b and 43b, portion of 32 overlapping 44a and 45a, and portion of 32 overlapping 44b and 45b) for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (33 and 37 and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (36 and 38), at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), and a patterned electrode structure (34, 35, 40 and 41) having a pattern of paired electrodes (34 and 35 and 40 and 41) on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material, said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8) wherein said alignment layer provides in-plane liquid crystal alignment having an alignment direction (LC-molecules may be aligned in parallel with the electrodes see paragraph 88); and four of said liquid crystal cells (portion of 31 overlapping 42a and 43a, portion of 31 overlapping 42b and 43b, portion of 32 overlapping 44a and 45a, and portion of 32 overlapping 44b and 45b) are combined to provide modulation of both polarizations and in two directions or azimuthal planes (see paragraphs 107-110).
As per claims 49 and 51, Hikmet teaches (in figures 1a-6d and paragraph 88) that said alignment layer provides in-plane liquid crystal alignment having an alignment direction (LC-molecules may be aligned in parallel with the electrodes see paragraph 88) that provides color separation reduction in both polarizations (taken to be two polarizations that are almost identical in direction) of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes.
Regarding the functional limitation “said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides color separation reduction in both polarizations of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes” since the structure of the device of Hikmet is identical to the claimed structure, the device of Hikmet is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the alignment layer with an alignment direction parallel to the electrodes in Hikmet is capable of performing the recited function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 39-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US Pub. 20100149444 and hereafter Hikmet).
As per claim 29, Hikmet teaches that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 30, Hikmet teaches that electrode spacing gap is constant and that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 31, Hikmet does not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 32, the embodiments explicitly shown in Hikmet do not teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches elsewhere providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source in the embodiments shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 33, Hikmet teaches (in figures 1a-1c) that said beam control device (1) is configured to control beam direction or divergence in one azimuthal plane (see paragraphs 97-98).
As per claim 34, Hikmet teaches (in figure 3) that beam control device (30) is configured to control beam directions or divergence in two azimuthal planes (see paragraphs 107-110).
As per claim 35, Hikmet teaches (in figure 3) that comprising two of said liquid crystal cell (31 and 32) having liquid crystal for shaping light in two azimuthal planes and of both polarizations, wherein said two liquid crystal cells are arranged so as to have their patterned electrode structures (34 and 35 and 40 and 41) offset with respect to one another so that transition portions (portions between electrodes 44a and 45a and portions between electrodes 44b and 45b) of a first zone (zone adjacent to electrodes 44a and 45a) and a second zone (zone adjacent to electrodes 44b and 45b) of one of said two liquid crystal cells (32) do not register with transition portions (portions between electrodes 42a and 43a and portions between electrodes 42b and 43b) of a first zone (zone adjacent to electrodes 42a and 43a) and a second zone (zone adjacent to electrodes 42b and 43b) of another of said two liquid crystal cells (31) (have a 90 degree offset so that the polarizations affected by the first cell is not affected by the second cell) (see paragraphs 107-110).
As per claim 39, Hikmet teaches that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 40, Hikmet teaches that electrode spacing gap is constant and that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 41, Hikmet does not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 42, the embodiments explicitly shown in Hikmet do not teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches elsewhere providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source in the embodiments shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 44, Hikmet teaches (in figure 3 and figures 1a-3 and 6a-6d) that beam control device is configured to control beam directions or divergence in two azimuthal planes (see paragraphs 107-110).
Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 29-36, 39-42, 44, and 47, have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER P GROSS/            Examiner, Art Unit 2871